Citation Nr: 0828678	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  02-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder claimed as post 
traumatic stress disorder (PTSD) and anxiety disorder. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from May 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied service connection for post 
traumatic stress disorder (PTSD). 

The veteran testified at a Travel Board hearing at the 
Muskogee RO in April 2004.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.  The 
Veterans Law Judge who conducted the April 2004 hearing is no 
longer employed by the Board.  Correspondence was sent to the 
veteran in May 2008 inquiring whether he desired a new Board 
hearing in conjunction with this appeal.  In pertinent part, 
the correspondence stated that if the veteran did not respond 
within 30 days from the date of the letter, the Board would 
assume he did not want an additional hearing.  As no response 
to this correspondence was forthcoming, the Board assumes he 
does not want an additional hearing.

In August 2004 the Board remanded the veteran's claim for 
further evidentiary and procedural development.  A 
supplemental statement of the case (SSOC) was issued in 
February 2008 which continued to deny the veteran's claim.  
The case is once again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

Following the Board's August 2004 remand, there was a 
significant judicial decision concerning the VCAA that 
affects this case.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (the Court) observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The veteran has not received appropriate notice under 
Dingess.  This must be accomplished.  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may not be cured by the Board.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must 
remand the case to the agency of original jurisdiction 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Additionally, there is some evidence that the veteran had 
difficulty with anxiety and depression prior to service.  He 
has argued that these conditions were aggravated by his 
military service.  It is possible that service personnel 
records might shed more light on the veteran's claimed 
psychiatric condition.  While the Board acknowledges that 
portions of the veteran's service personal records have 
already been acquired, under these circumstances, the Board 
believes that it is appropriate to obtain a complete copy of 
the veteran's service personnel records.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.]

Similarly, the Board notes that the veteran, in a July 2008 
response to a supplemental statement of the case, wrote that 
there was additional medical evidence at the VA Medical 
Center (VAMC) in Muskogee "since this began."  On remand, 
the RO or AMC should ensure that copies of all relevant 
treatments records from the Muskogee RO are obtained and 
associated with the claims folder.  The procurement of such 
pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

Lastly, the Board notes that the August 2004 remand requested 
that the agency of original jurisdiction, inter alia, 
schedule the veteran for a VA psychiatric examination to 
determine whether any psychiatric disorder(s) found on 
examination is/are due to the veteran's military service.  
The record indicates that the veteran was not scheduled for a 
VA examination.  In Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims held that compliance with remand instructions is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Because 
the RO failed to comply with the Board's remand instructions, 
the case must be remanded so that this may be accomplished.



Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO or AMC should send the veteran 
corrective notice which complies with the 
notification requirements outlined by the 
VCAA and the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO or AMC should contact the 
National Personnel Records Center (NPRC) 
and/or any other appropriate repository of 
records, and request copies of veteran's 
service personnel records.  All efforts to 
obtain such records should be documented 
in the claims folder.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant, to include any 
outstanding VA treatment records from the 
Muskogee VAMC.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the appellant, the RO or the 
AMC should so inform the appellant and his 
representative and request them to provide 
the outstanding evidence.

4.  The RO or AMC should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
whether any psychiatric disorder(s) found 
on examination is/are due to service on 
any basis.

The claims file, any report(s) prepared by 
the CURR and/or VBA AMC, and a separate 
copy of this remand must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s). The examiner must 
annotate the examination report(s) that 
the claims file was in fact made available 
for review in conjunction with the 
examination(s). Any further indicated 
special studies must be conducted.

If the examiner believes that PTSD is the 
appropriate diagnosis, he/she must 
specifically identify which stressor(s) 
responsible for that conclusion.

If a psychiatric disorder(s) other than 
PTSD such as anxiety disorder and/or 
depression is/are diagnosed on 
examination, the examiner must express an 
opinion as to whether any such disorder(s) 
is/are related to service on any basis, or 
if preexisting service, was/were 
aggravated thereby.

In making this determination, the examiner 
should consider the veteran's entire pre-
service, in-service, and post- service 
medical history, as documented to the 
extent possible in the record.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  After undertaking any additional 
development deemed by it to be 
appropriate, the RO or AMC VBA should then 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
David L. Wight
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

